Filed 3/7/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 46







State of North Dakota, 		Plaintiff and Appellee



v.



Antonio Shaquille Borden, 		Defendant and Appellant







No. 20160187







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable John E. Greenwood, Judge.



AFFIRMED.



Per Curiam.



Frederick R. Fremgen, Assistant State’s Attorney, 511 Second Avenue S.E., Jamestown, ND 58401, for plaintiff and appellee; on brief.



Russell J. Myhre, 341 Central Avenue North, Suite 3, P.O. Box 475, Valley City, ND 58072, for defendant and appellant; on brief.

State v. Borden

No. 20160187



Per Curiam.

[¶1]	Antonio Borden appeals from a criminal judgment entered after a jury found him guilty of gross sexual imposition, aggravated assault, and menacing.  On appeal, Borden argues the guilty verdicts are not supported by sufficient evidence.  We conclude the State presented sufficient evidence and summarily affirm the criminal judgment under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Douglas L. Mattson, D.J.



[¶3]	The Honorable Douglas L. Mattson, D.J., sitting in place of Tufte, J., disqualified.